Citation Nr: 1130082	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for syphilis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for herpes.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression, including as secondary to syphilis and herpes.

4.  Entitlement to service connection for a skin rash of the groin, to include intertrigo.

5.  Entitlement to service connection for a bilateral testicle disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, he Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for a bilateral testicular disability.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.



FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for syphilis and herpes, as well as his claim of entitlement to service connection for depression, to include as secondary to syphilis and herpes.

2.  Evidence added to record since the RO's September 2004 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for syphilis and does not raise a reasonable possibility of substantiating that claim.

3.  Evidence added to record since the RO's September 2004 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for herpes and does not raise a reasonable possibility of substantiating that claim.

4.  Evidence added to record since the RO's September 2004 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for depression and does not raise a reasonable possibility of substantiating that claim.

5.  There is no competent evidence of record relating any skin disorder of the groin, including intertrigo, to the Veteran's service in the military.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the Veteran's petition to reopen his previously denied claims of entitlement to service connection for syphilis and herpes, as well as his claim of entitlement to service connection for depression, to include as secondary to syphilis and herpes, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim for service connection for syphilis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  New and material evidence has not been received to reopen the claim for service connection for herpes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

4.  New and material evidence has not been received to reopen the claim for service connection for depression, including as secondary to syphilis and herpes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

5.  A skin disability of the groin, including intertrigo, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in September 2006 and September 2009, from the agency of original jurisdiction (AOJ) to the appellant.  The letters explained the evidence necessary to substantiate the Veteran's petitions to reopen, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are compliant with Kent as to the Veteran's petitions to reopen.  These letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claims of entitlement to service connection for were previously denied, and the letters notified the Veteran of the reason for the prior final denials (i.e., the elements of the service connection claim that was deficient).  

In addition, a May 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notices.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claim for service connection.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

New and Material Evidence to Reopen

The Veteran's claims of entitlement to service connection for syphilis and herpes, as well as his claim of entitlement to service connection for depression, to include as secondary to syphilis and herpes, were initially denied by the RO in a September 2004 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claims.

The September 2004 rating decision denied the Veteran's claims of entitlement to service connection for syphilis, herpes, and depression on the basis that there was no evidence of herpes or depression during or within one year after service; herpes and depression were first seen many years after service and were not shown to be related to his military service.  The September 2004 rating decision also denied the Veteran's claim of entitlement to service connection for syphilis on the basis that there was no evidence of any chronic residuals of permanent disability due to syphilis during or after the Veteran's service; the RO noted that the Veteran had been treated for syphilis in 1980, but that there were no additional complaints or a diagnosis of a chronic disability as a result during the remainder of the Veteran's service or at separation.  The RO also noted that, as the Veteran was not entitled to service connection for syphilis or herpes, he was not entitled to service connection for depression on a secondary basis.  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records and private medical records, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claims, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claims.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had syphilis, herpes or depression, which were incurred or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current syphilis, herpes, and depression.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is entitled to service connection because he has herpes and depression, and because he was treated in service for syphilis.  However, such statements must be considered in the context of the record as a whole to determine whether it raises a reasonable possibility of substantiating the claims.  In this regard, there is no evidence that the Veteran's syphilis caused any residuals, and there is no evidence that his herpes and depression were incurred during his military service.  In short, there is no objective, medical evidence confirming the Veteran's assertions.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability, even assuming the veteran has one, to his service in the military).  

Additionally, the Board acknowledges that the Veteran has repeatedly asserted that he currently has syphilis residuals and that those residuals, as well as his herpes and depression, are related to his service.  However, the Board again points out the evidence does not demonstrate that the Veteran's currently has residuals of syphilis or that his herpes and depression are related to his military service; the Board points out that, despite the Veteran's complaints related to his syphilis, herpes, and depression, the record remains devoid of any evidence linking the etiology of these disabilities to his military service; moreover, there is no evidence that the Veteran currently has any residuals of syphilis.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   As such, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claims.  In short, these medical records, as well as the Veteran's statements, do not demonstrate a causal relationship between his service in the military and his claimed disabilities, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's previously denied claims for service connection for syphilis, herpes, and depression has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claims are not reopened.

Service Connection for a Skin Disability of the Groin

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability of the groin, to include intertrigo.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service treatment records show that the Veteran complained of or was treated for a skin disability of the groin during his military service (other than syphilis, for which service connection has been denied).  However, the Board points out that the Veteran was not found to have fungal infection; his symptoms were acute and resolved with treatment.  Moreover, the Veteran did not make any complaints specifically related to a skin disability of the groin, to include intertrigo, at his military separation examination.  This is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to the alleged incident in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Likewise, there is no evidence that the Veteran's skin disability of the groin, including intertrigo, is related to his military service; none of the Veteran's treating providers have associated his intertrigo with his military service.  Similarly, although the Board notes that the Veteran has raised the issue that his current skin disability of the groin, to include intertrigo, is related to his syphilis in service, the Board points out that none of the Veteran's medical providers found that the Veteran's intertrigo is causally related to his service, including his syphilis; to the contrary, the January 2010 VA examination indicates that the Veteran's skin rash of the groin and intertrigo is unrelated to the Veteran's service, including his in-service treatment for syphilis.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  Treatment records noted the Veteran's skin rash of the groin as part of his medical history, but no causal association was made; the Veteran's January 2010 VA examination also noted that the Veteran's skin rash of the groin was not secondary syphilis and was not a chronic disability.  In short, there is no medical nexus evidence of record linking his claimed skin disability of the groin, to include intertrigo to his military service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As such, in the absence of any evidence to the contrary, the Board concludes that the contemporaneous evidence of record fails to show that the Veteran's skin disability of the groin, to include intertrigo, was incurred during his active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report any related symptomatology until he filed his claim for service connection in 2009.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  The Board notes that the first post-service documentation of treatment for his skin disability of the groin, to include intertrigo, is not until 2003; at that time, he did not relate his symptoms to his military service, or in-service treatment for syphilis.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report his current symptoms, the Veteran has been shown to be less than credible.  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his intertrigo and his active service.  The Veteran's claim was limited to the his 2009 claim, his January 2010 VA examination report, and his hearing testimony, and thus is of less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen the claim for service connection for syphilis is denied.

The petition to reopen the claim for service connection for herpes is denied.

The petition to reopen the claim for service connection for depression, to include as secondary to syphilis and herpes, is denied.

Entitlement to service connection for skin disability of the groin, to include intertrigo, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for a bilateral testicle disability, in order to determine whether this claimed disability is related to his military service.  In this regard, the Board notes that the Veteran was not treated for this disability during his service, but that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current bilateral testicle disability.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed bilateral testicle disability is related causally or etiologically to his active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral testicle disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that this disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Following completion of the above, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand.  If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


